

114 HR 5989 IH: United States and Israel Space Cooperation Act
U.S. House of Representatives
2016-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5989IN THE HOUSE OF REPRESENTATIVESSeptember 9, 2016Mr. Kilmer (for himself, Mr. Bridenstine, Mr. Diaz-Balart, and Mr. Veasey) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo provide for continuing cooperation between the National Aeronautics and Space Administration and
			 the Israel Space Agency, and for other purposes.
	
 1.Short titleThis Act may be cited as the United States and Israel Space Cooperation Act. 2.FindingsThe Congress finds that—
 (1)authorized in 1958, the National Aeronautics and Space Administration (NASA) supports and coordinates United States Government research in aeronautics, human exploration and operations, science, and space technology;
 (2)established in 1983, the Israel Space Agency (ISA) supports the growth of Israel’s space industry by supporting academic research, technological innovation, and educational activities;
 (3)the mutual interest of the United States and Israel in space exploration affords both nations an opportunity to leverage their unique abilities to advance scientific discovery;
 (4)in 1996, NASA and the ISA entered into their first agreement outlining areas of mutual cooperation, which remained in force until 2005;
 (5)since 1996, NASA and the ISA have successfully cooperated on many space programs supporting the Global Positioning System and research related to the sun, earth science, and the environment;
 (6)the bond between NASA and the ISA was permanently forged on February 1, 2003, with the loss of the crew of STS–107 including Israeli Astronaut Ilan Ramon;
 (7)the United States-Israel Strategic Partnership Act of 2014 (Public Law 113–296) designated Israel as a Major Strategic Partner of the United States; and
 (8)on October 13, 2015, the United States and Israel signed the Framework Agreement between the National Aeronautics and Space Administration of the United States of America and the Israel Space Agency for Cooperation in Aeronautics and the Exploration and Use of Airspace and Outer Space for Peaceful Purposes.
 3.Continuing cooperationThe Administrator of the National Aeronautics and Space Administration shall continue to work with the Israel Space Agency to identify and cooperatively pursue peaceful space exploration and science initiatives in areas of mutual interest.
		